DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 3/17/2022.  

Election/Restrictions
Applicant’s election without traverse of Invention IV (claims 5 and 18) in the reply filed on 03/17/2022 is acknowledged.  
Claims 1-20 are pending.  Claims 2-4, 8-10, 12, 15-17 have been withdrawn from consideration as being directed to a non-elected invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a raw data collector, a temporal sequence filter, in claim 11; a radar data spatial interpolator in claim 13; a radar data local, data manager organizer in claim 14; a spatial clustering filter in claim 18; a radar spatial interpolator in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-7 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is neither tied to a machine or apparatus, nor does it perform a transformation. As currently presented, the method steps in claims 1, 5-7 and 20 need not be performed by a specific machine.
	Based on recent Court decisions, it has been held that a § 101 process must (1) be tied to another statutory class (a particular machine or apparatus) or (2) transform underlying subject matter (such as an article or materials) to a different state or thing. Thus, to qualify as a § 101 statutory process, the claim should positively recite the other statutory class (the thing or product) to which it is tied, for example, by identifying the apparatus that accomplishes the method steps, or positively recite the subject matter that is being transformed, for example, by identifying the material that is being changed to a different state.
As such, claims 1, 5-7 and 20 only recites a method that includes steps that could be purely mental and the claim does not in any way tie the process to another statutory class nor does the claim transform an article to a different state or thing. Further, the claims are not directed to an application of a law of nature.  The claims are mere statement of a general concept.
Such claims are therefore non-statutory under 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, 11, 13-14 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balaji et al. US2016/0025841A9 (hereinafter Balaji).
Regarding claim 1, Balaji teaches a computer based method for radar artifact reduction (see abstract, para. 0051, 0054, 0055, 0059)  comprising the steps of: 
receiving weather radar data (see abstract, see para. 0029-0031, where real time weather data measurements are being collected); 
identifying a plurality of temporal sequences for received weather radar data (see abstract, para. 0039-0043, 0045, where real-time data is separated into bins corresponding to a specific geographic region, see para. 0051, where real-time measurement data is analyzed to provide data that is free of artifacts unrelated to weather, therefore the real-time/temporal sequences data is being identified); and 
filtering the weather radar data to produce filtered weather data (see para. 0051, 0054, 0059-0063), where the real time measurement data is analyzed and corrected measurement data that is free of artifacts unrelated to weather is provided), further comprising the steps of: 
accessing null temporal sequence data indicative of null events (see abstract, para. 0039-0043, 0045, 0054, where real-time data is separated into bins corresponding to a specific geographic region, see para. 0051, where real-time measurement data is analyzed to provide data that is free of artifacts unrelated to weather, therefore the null real-time/temporal sequences data indicative of null events is accessed); 
comparing the temporal sequences to null temporal sequence data (see para. 0006, whether difference is indicative of the system error; see para. 0051, 0054-0056, 0059-0060, where it is determined which bins pertaining to returns from objects unrelated to weather such as buildings, terrain, aerial vehicles, etc. and the bins associated with unrelated weather returns are not included in the corrected measurement data; see para. 0057, wherein the analysis includes comparison to threshold to determine the type of meteorological scattered indicated by returns for the bin being analyzed); and 
removing weather radar data associated with a temporal sequence corresponding to a null event in the null temporal sequence data (see para. 0051, 0054-0056, 0059-0061 wherein unrelated weather data bins are removed/not included in the corrected measurement data and a removal of differential reflectivity is performed such that the type of meteorological scatterer falling within one threshold range indicative e.g. rain snow, etc., can be identified).

Regarding claim 5, Balaji further teaches that filtering the weather radar data further comprises the step of: 
identifying a cluster based on a predetermined number of geospatial points and a specified distance (see para. 0072-0077, herein the bins indicative of horizontal channel at  an azimuth angle and elevation angle is disclosed for a geographic region, and wherein the horizontal and vertical channels measured at a time t1 are based on the returns of the horizontally polarized waveform from objects within a geographic region that is about a distance d1 from the antennal in the direction indicated by an azimuth angle and elevation angle, so that weather events in the vicinity of the radar system can be identified, wherein the geospatial points are implied by the geographic region about a distance from antennal direction indicated by an azimuth angle and elevation angle); and 
retaining the cluster in a data set if more than a threshold value of the points in an identified cluster are retained, or removing the cluster from the data set if more than the threshold value of the points are filtered out by a temporal sequence filter (see para. 0051, 0054-0056, 0059-0061, 0072-0077, wherein unrelated weather data bins are removed/not included in the corrected measurement data and a removal of differential reflectivity is performed such that the type of meteorological scatterer falling within one threshold range indicative e.g. rain snow, etc., can be identified).
Regarding claim 6, Balaji further teaches transforming the filtered radar data onto a geospatial grid (see para. 0057, wherein weather data is used to display a radar map that can be viewed to determine the types of weather events occurring within a given geographic region within the vicinity of the radar system 20, wherein the geospatial grid is implied by the radar map displayed describing a geographic region in the vicinity of the radar system); and 
storing the geospatial grid in a relational database (see para. 0057-0058, where weather data is stored in memory and can be transmitted to a central location that collects weather data from multiple radar systems to provide weather information pertaining to a much wider geographic region, wherein the geospatial grid is implied by the radar map describing a geographic region).
Regarding claim 7, Balaji further teaches that the weather radar data further comprises real-time weather radar data (see abstract, para. 0029, 0031).

 Regarding claim 11, Balaji teaches a radar artifact reduction system (see abstract, para. 0051-0054, 0055, 0059) comprising a processor (see processing element 41 and control processing element 52, computer system 66; para. 0043, 0051-0054) and a memory (see memory 49, para. 0043, memory 63, memory 99, para. 0051-0054, 0058) configured non-transitory instructions that, when executed by the processor, implement a plurality of components comprising:
a raw radar data collector configured to receive weather radar data (see abstract, see para. 0029-0031, where real time weather data measurements are being collected); 
a temporal sequence filter (see para. 0051, 0054, 0059-0063, where the real time measurement data is analyzed and corrected measurement data that is free of artifacts unrelated to weather is provided) configured to perform the steps of: 
identifying a plurality of temporal sequences from received weather radar data  (see abstract, para. 0039-0043, 0045, where real-time data is separated into bins corresponding to a specific geographic region, see para. 0051, where real-time measurement data is analyzed to provide data that is free of artifacts unrelated to weather, therefore the real-time/temporal sequences data is being identified);
 accessing null temporal sequence data (see abstract, para. 0039-0043, 0045, 0054, where real-time data is separated into bins corresponding to a specific geographic region, see para. 0051, where real-time measurement data is analyzed to provide data that is free of artifacts unrelated to weather, therefore the null real-time/temporal sequences data indicative of null events is accessed); 
comparing the temporal sequences to null temporal sequence data  (see para. 0006, whether difference is indicative of the system error; see para. 0051, 0054-0056, 0059-0060, where it is determined which bins pertaining to returns from objects unrelated to weather such as buildings, terrain, aerial vehicles, etc. and the bins associated with unrelated weather returns are not included in the corrected measurement data; see para. 0057, wherein the analysis includes comparison to threshold to determine the type of meteorological scattered indicated by returns for the bin being analyzed); and 
removing weather radar data associated with a temporal sequence corresponding to a null temporal sequence to produce filtered radar data (see para. 0051, 0054-0056, 0059-0061 wherein unrelated weather data bins are removed/not included in the corrected measurement data and a removal of differential reflectivity is performed such that the type of meteorological scatterer falling within one threshold range indicative e.g. rain snow, etc., can be identified).

Regarding claim 13, Balaji further teaches a radar data spatial interpolator configured to perform the step of mapping filtered radar data to a geodesic grid (see para. 0056-0057, wherein weather filtered data is used to display a radar map that can be viewed to determine the types of weather events occurring within a given geographic region within the vicinity of the radar system 20, wherein the geodesic grid is implied by the radar map displayed describing a geographic region in the vicinity of the radar system).

Regarding claim 14, Balaji further teaches a radar data local data manager organizer configured to receive raw radar data  (see abstract, see para. 0004, 0029-0031, 0043, 0046, where real time weather data measurements are being collected, see para. 0033, radar system 20, where receiver 33 is configured to receive reflections, see para. 0040, 0051-0054, wherein processing element 52 is configured to analyze and process the raw measurement data to provide corrected/filtered measurement data).

Regarding claim 18, Balaji further teaches a spatial clustering filter configured to perform the steps of: 
identifying a cluster based on a predetermined number of geospatial points and a specified distance (see para. 0072-0077, herein the bins indicative of horizontal channel at  an azimuth angle and elevation angle is disclosed for a geographic region, and wherein the horizontal and vertical channels measured at a time t1 are based on the returns of the horizontally polarized waveform from objects within a geographic region that is about a distance d1 from the antennal in the direction indicated by an azimuth angle and elevation angle, so that weather events in the vicinity of the radar system can be identified, wherein the geospatial points are implied by the geographic region about a distance from antennal direction indicated by an azimuth angle and elevation angle); and 
retaining the cluster in a data set if more than a threshold value of the points in an identified cluster are retained (see para. 0051, 0054-0056, 0059-0061, 0072-0077, wherein unrelated weather data bins are removed/not included in the corrected measurement data and a removal of differential reflectivity is performed such that the type of meteorological scatterer falling within one threshold range indicative e.g. rain snow, etc., can be identified, wherein the corrected measurement data constitutes the retained cluster in a dataset); or 
removing the cluster from the data set if more than the threshold value of the points are filtered out by a temporal sequence filter (see para. 0051, 0054-0056, 0059-0061, 0072-0077, wherein unrelated weather data bins are removed/not included in the corrected measurement data and a removal of differential reflectivity is performed such that the type of meteorological scatterer falling within one threshold range indicative e.g. rain snow, etc., can be identified).

Regarding claim 19, Balaji further teaches a radar data spatial interpolator configured to perform the steps of: 
receiving an array of corrected radar-derived product (see para. 0056-0058, where weather data is stored in memory and can be transmitted to a central location that collects weather data from multiple radar systems to provide weather information pertaining to a much wider geographic region, wherein the array of corrected radar-derived product resides in the radar map describing a geographic region); and 
transforming the array for use by a geospatial gridding system (see para. 0057, wherein weather data is used to display a radar map that can be viewed to determine the types of weather events occurring within a given geographic region within the vicinity of the radar system 20, wherein the array for use by a geospatial gridding system is implied by the radar map displayed describing a geographic region in the vicinity of the radar system that will be transmitted to a central location receiving weather data from multiple radar systems to provide weather information pertaining to a much wider geographic region).

Regarding claim 20, Balaji teaches a radar artifact reduction device configured to: 
receive weather radar event data (see abstract, see para. 0029-0031, where real time weather data measurements are being collected); 
identify a plurality of temporal sequences from received weather radar data (see abstract, para. 0039-0043, 0045, where real-time data is separated into bins corresponding to a specific geographic region, see para. 0051, where real-time measurement data is analyzed to provide data that is free of artifacts unrelated to weather, therefore the real-time/temporal sequences data is being identified); 
access null temporal sequence data comprising a plurality of null temporal sequence events (see abstract, para. 0039-0043, 0045, 0054, where real-time data is separated into bins corresponding to a specific geographic region, see para. 0051, where real-time measurement data is analyzed to provide data that is free of artifacts unrelated to weather, therefore the null real-time/temporal sequences data indicative of null events is accessed); 
compare the temporal sequences to the plurality of null temporal sequence events (see para. 0006, whether difference is indicative of the system error; see para. 0051, 0054-0056, 0059-0063, where it is determined which bins pertaining to returns from objects unrelated to weather such as buildings, terrain, aerial vehicles, etc. and the bins associated with unrelated weather returns are not included in the corrected measurement data; see para. 0057, wherein the analysis includes comparison to threshold to determine the type of meteorological scattered indicated by returns for the bin being analyzed); and 
remove weather radar data associated with a temporal sequence corresponding to a null temporal sequence to produce filtered radar data (see para. 0051, 0054-0056, 0059-0063 wherein unrelated weather data bins are removed/not included in the corrected measurement data and a removal of differential reflectivity is performed such that the type of meteorological scatterer falling within one threshold range indicative e.g. rain snow, etc., can be identified).

Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2857